ASSUMPSIT against an administrator on a promissory note executed by the intestate. Pleas, non assumpsit by the intestate, and failure of consideration. Cause submitted, by consent, to the Court without a jury, and judgment for the plaintiff. Held, that the judgment thus rendered takes the place of a verdict, and can be set aside only on the same pre^ ponderance of evidence, that would invalidate a verdict.
Held, also, that the judgment against the defendant, in such case, should not be de bonis propriis, but to be levied out of the assets of the intestate in the defendant’s hands to be administered,, if he have so much, but if not, then the costs out of the defendant’s own goods,